Order modified so as to provide for the issuance of a commission on oral interrogatories on condition that plaintiff deposit with the clerk of the Supreme Court $200 to cover counsel fees and the expenses of the commissioner for conducting the examination of the witnesses, to be paid on completion of the interrogatories, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Sherman and Townley, JJ.